Case 1:20-cv-01396-CMH-IDD Document 8 Filed 12/07/20 Page 1 of 3 PageID# 47




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

COMMONWEALTH OF VIRGINIA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil No. 1:20cv1396-CMH-IDD
                                                      )
LUCAS VINYARD,                                        )
                                                      )
                       Defendant.                     )
                                                      )

                         MOTION OF JONATHAN T. LUCIER TO
                            WITHDRAW AS COUNSEL FOR
                       INTERESTED PARTY THE UNITED STATES

       Pursuant to Local Civil Rule 83.1(G) and Local Criminal Rule 57.4(G), Jonathan T.

Lucier, Assistant United States Attorney for the Eastern District of Virginia, respectfully moves

this Court for leave to withdraw as counsel in this matter for interested party the United States.

The United States will continue to be represented in this matter by John Blair Fishwick Martin

from the United States Department of Justice.

       WHEREFORE, movant respectfully requests that the Court enter an Order permitting

movant to withdraw as counsel of record for interested party the United States.

       A proposed order is attached.



Dated: December 7, 2020                               Respectfully submitted,

                                                      G. ZACHARY TERWILLIGER
                                                      UNITED STATES ATTORNEY

                                              By:     /s/
                                                      Jonathan T. Lucier
                                                      VSB No. 81303
                                                      Office of the United States Attorney


                                                 1
Case 1:20-cv-01396-CMH-IDD Document 8 Filed 12/07/20 Page 2 of 3 PageID# 48




                                         919 East Main Street, Suite 1900
                                         Richmond, Virginia, 23219
                                         (804) 819-5400 (phone)
                                         (804) 771-2316 (fax)
                                         Email: jonathan.lucier@usdoj.gov




                                     2
Case 1:20-cv-01396-CMH-IDD Document 8 Filed 12/07/20 Page 3 of 3 PageID# 49




                               CERTIFICATE OF SERVICE

       I certify that on December 7, 2020, I filed the foregoing with the Clerk of Court using
the CM/ECF system, which will send a notification of such filing (NEF) to all counsel of record.


                                                    /s/
                                                    Jonathan T. Lucier
                                                    VSB No. 81303
                                                    Office of the United States Attorney
                                                    919 East Main Street, Suite 1900
                                                    Richmond, Virginia, 23219
                                                    (804) 819-5400 (phone)
                                                    (804) 771-2316 (fax)
                                                    Email: jonathan.lucier@usdoj.gov




                                               3
